                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LINDA PARKER,

                               Plaintiff,
        v.

 AUTO-OWNERS INSURANCE COMPANY,
 STIPAN ASCIC, TRANSOURCE LOGISTICS, INC.,
 FLEXI-VAN LEASING, INC., HEALTHPARTNERS
 INSURANCE COMPANY, UNITED HEALTHCARE
 SERVICES, INC., STATE FARM MUTUAL
 AUTOMOBILE INSURANCE COMPANY, and
                                                                    OPINION and ORDER
 ARTISAN AND TRUCKERS CASUALTY COMPANY,
                                                                         19-cv-374-jdp
                               Defendants; and

 FLEXI-VAN LEASING, INC.,

                               Third-Party Plaintiff,

        v.

 BRIDGE CHASSIS SUPPLY, LLC,

                               Third-Party Defendant.


       Plaintiff Linda Parker brought this lawsuit after she was injured in a traffic accident

with a semi-truck. Dkt. 4. As the caption reflects, this case involves many defendants, but this

order deals with only one: Flexi-Van Leasing, Inc. Parker seeks to hold Flexi-Van vicariously

liable for the alleged negligence of defendants Stipan Ascic and Transource Logistics, Inc. and

directly liable for its own alleged negligence in leasing a trailer with inoperable brakes. Dkt. 4,

¶¶ 71–78. Flexi-Van has moved to dismiss Parker’s vicarious-liability claim, contending that it

is barred by a federal statute limiting vicarious liability for companies that rent and lease motor
vehicles. Dkt. 36. But the statute does not bar vicarious liability against companies that have

themselves been negligent, so the court will deny the motion.



                                     ALLEGATIONS OF FACT

         The court draws the following facts from Parker’s amended complaint, Dkt. 4, which it

accepts as true for the purpose of deciding Flexi-Van’s motion to dismiss. Lee v. City of Chicago,

330 F.3d 456, 468 (7th Cir. 2003).

         In June 2017, Parker was injured when the vehicle she was driving was hit by a

semi-truck driven by Ascic, an employee of Transource. The semi-truck consisted of a

semi-tractor pulling a semi-trailer. Ascic owned the semi-tractor, but the semi-trailer—which

had inoperable brakes—was owned by Flexi-Van, which had leased it to Transource. After the

accident, Ascic admitted to law enforcement that he had been violating Wisconsin traffic laws.



                                             ANALYSIS

         Parker raises three causes of action against Flexi-Van: (1) a claim seeking to hold

Flexi-Van vicariously liable for Ascic and Transource’s conduct; (2) a claim accusing Flexi-Van

of negligently leasing a semi-trailer with inoperable brakes to Transource; and (3) a claim

accusing Ascic, Transource, and Flexi-Van of intentionally disregarding the rights of Parker and

other drivers on the road by deciding to use and operate the semi-trailer. Dkt. 4, ¶¶ 71–80.

Flexi-Van moves to dismiss Parker’s vicarious-liability claim under Federal Rule of Civil

Procedure 12(b)(6), relying on a federal statute known as the “Graves Amendment” that

Flexi-Van says shields it from vicarious liability under state law.1 If Parker has pleaded facts



1
    Flexi-Van directs its motion at Parker’s first cause of action against it, which expressly seeks

                                                  2
that would show that the Graves Amendment bars her vicarious-liability claim, she will have

pleaded herself out of court regarding that claim. See McCready v. eBay, Inc., 453 F.3d 882, 888

(7th Cir. 2006).

       The Graves Amendment provides:

       An owner of a motor vehicle that rents or leases the vehicle to a person (or an
       affiliate of the owner) shall not be liable under the law of any State or political
       subdivision thereof, by reason of being the owner of the vehicle (or an affiliate
       of the owner), for harm to persons or property that results or arises out of the
       use, operation, or possession of the vehicle during the period of the rental or
       lease, if—

           (1) the owner (or an affiliate of the owner) is engaged in the trade or business
               of renting or leasing motor vehicles; and

           (2) there is no negligence or criminal wrongdoing on the part of the owner
               (or an affiliate of the owner).

49 U.S.C. § 30106(a). The parties agree that Flexi-Van is in the business of renting or leasing

motor vehicles and that the Graves Amendment preempts Wisconsin negligence law regarding

vicarious liability in the absence of negligence or criminal wrongdoing on the part of the owner.

       Where the parties differ is in their interpretation of the scope of the statute’s protection

against vicarious liability. Flexi-Van’s motion treats the statute as imposing as an absolute bar

on any vicarious-liability claims against a company in the business of renting or leasing motor

vehicles. Parker’s motion treats it as allowing vicarious-liability claims against such a company



to hold Flexi-Van vicariously liable. But Flexi-Van says without elaboration that Parker’s
intentional-disregard claim “appears to assert claims for both vicarious liability and direct
negligence” and contends that the Graves Amendment requires dismissal of any
vicarious-liability claims that might be contained in that cause of action. Dkt. 36, at 4.
Flexi-Van doesn’t explain why it believes Parker’s intentional-disregard claim asserts a claim
for vicarious liability, and Parker doesn’t clarify the issue in her response brief. But the court
does not need to decide whether it does at this stage. Flexi-Van’s motion would fail when
directed at any vicarious-liability claims in Parker’s intentional-disregard claim for the same
reasons discussed in this opinion regarding her vicarious-liability claim.


                                                3
if the plaintiff also alleges that the company has been negligent. Neither the Supreme Court

nor the Seventh Circuit Court of Appeals appears to have applied or interpreted the Graves

Amendment in this or any other context.

       Interpretation of a statute begins with the statute’s text, and it ends there if the text’s

meaning is plain. BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004). The process is a

“holistic endeavor” that should account for the statute’s full text as well as its punctuation,

structure, and subject matter. U.S. Nat. Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S.

439, 455 (1993) (quoting United Savings Ass’n of Tex. V. Timbers of Inwood Forest Assocs., Ltd.,

484 U.S. 365, 371 (1988)).

       District courts have adopted both parties’ approaches when applying the Graves

Amendment. Some courts follow Parker’s approach, treating the statute as allowing

vicarious-liability claims against a vehicle’s owner if either of the statute’s two conditions is not

met—that is, an owner of a rented vehicle may be vicariously liable if either (1) the owner is

not in the business of renting or leasing motor vehicles; or (2) the owner has been negligent or

engaged in criminal wrongdoing. See, e.g., Johnson v. Alamo Fin., L.P., No. 6:09-cv-1768-Orl-

19GJK, 2009 WL 4015572, at *3 (M.D. Fla. Nov. 19, 2009) (denying motion to dismiss

vicarious-liability claim under Graves Amendment because plaintiff alleged that defendant had

negligently maintained vehicle); Colon v. Bernabe, No. 07 Civ. 3369(AJP), 2007 WL 2068093,

at *4 (S.D.N.Y. July 19, 2007) (plaintiff’s allegation that vehicle owner had negligently

maintained vehicle barred Graves Amendment preemption). Under this approach, the court

would have to deny Flexi-Van’s motion to dismiss, because Parker has accused Flexi-Van of

direct negligence, see Dkt. 4, ¶¶ 22–24 and 75–78, and the court must take Parker’s allegations

as true on Flexi-Van’s motion to dismiss.


                                                 4
       At least one court, however, has adopted Flexi-Van’s approach, treating the statute as

imposing an absolute bar on vicarious-liability claims against motor-vehicle rental and leasing

companies. In Johnke v. Espinal-Quiroz, No. 14-cv-6992, 2016 WL 454333 (N.D. Ill. Feb. 5,

2016), the court applied the Graves Amendment to multiple negligence claims against a

company that had leased a trailer involved in an auto accident. The court divided the claims

into three categories, dismissing all claims based solely on vicarious-liability theories, dismissing

claims based on both vicarious liability and direct negligence to the extent they sought to

impose vicarious liability, and refusing to dismiss claims based solely on direct negligence. Id.

at *5–6. In other words, the Johnke court understood the Graves Amendment to allow only

claims of direct negligence against motor-vehicle rental and leasing companies, which would

require dismissal of Parker’s vicarious-liability claims against Flexi-Van.

       But Johnke’s approach is inconsistent with the plain language of the Graves Amendment,

which says that a vehicle’s owner is immune from vicarious liability if the statute’s two

conditions are satisfied. The statute does not give priority to either condition; instead, it places

them on equal footing as items in a numbered list. Johnke’s approach would render the second

condition superfluous, interpreting the statute to say that if the vehicle’s owner is in the

business of renting or leasing motor vehicles, it is immune from vicarious liability—regardless

of whether the owner has been negligent or engaged in criminal wrongdoing. Because Johnke’s

approach is not consistent with the Graves Amendment’s text, the court will not adopt it.

Instead, the court will treat both of the statute’s conditions as equally necessary to immunize

a vehicle’s owner from vicarious liability. Parker has accused Flexi-Van of direct negligence, so

the Graves Amendment’s second condition has not been met, and the statute does not require

dismissal of Parker’s vicarious-liability claims.


                                                    5
       Flexi-Van also relies on Holder v. Suarez, No. 3:CV-14-1789, 2016 WL 593620 (M.D.

Pa. Feb. 12, 2016), which, like this case, involved the application of the Graves Amendment

to a leased vehicle involved in a traffic accident. In Holder, the court found that the Graves

Amendment barred the plaintiff’s claims for vicarious liability against the owner of a leased

vehicle. Id. at *17. But the case is not on point, as it was decided on a motion for summary

judgment rather than on a motion to dismiss. The court granted summary judgment to the

vehicle’s owner under the Graves Amendment because, following discovery, the plaintiff had

not produced any evidence that would show a genuine issue of material fact regarding the

defendant’s alleged negligence. Id.

       Parker has alleged that Flexi-Van was negligent in leasing its trailer to Transource, an

allegation that the court must accept at true on a motion to dismiss. Under the court’s

interpretation of the Graves Amendment, Parker’s vicarious-liability claims against Flexi-Van

are not preempted at the pleading stage. The court will deny Flexi-Van’s motion to dismiss

Parker’s vicarious-liability claims.



                                           ORDER

       IT IS ORDERED that defendant Flexi-Van Leasing, Inc.’s motion to dismiss plaintiff

Linda Parker’s tenth cause of action, Dkt. 36, is DENIED.

       Entered January 30, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              6
